DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian K. Prewitt (reg. no. 60,135) on 12/14/2021.		The application has been amended as follows: 
1. 	(Currently Amended) A method for determining a flight path for an aircraft system, the method comprising: 	analysing an intensity map relating to a three dimensional space, wherein the intensity map comprises an array of voxels, each voxel defining a volume in the three dimensional space, and each voxel having a related traffic intensity value based on historical flight data through that voxel; 	determining a probability of an encounter for a preferred flight path between a start point and an end point via one or more voxels in the three dimensional space, based on traffic intensity values of the one or more voxels along the preferred flight path; ; and 	guiding an aircraft to travel along the preferred flight path responsive to selecting the preferred flight path.
44. (Currently Amended) An aircraft system comprising a processor and a memory, said memory containing instructions executable by said processor, whereby said aircraft system is operative to: 	analyse an intensity map relating to a three dimensional space, wherein the intensity map comprises an array of voxels, each voxel defining a volume in the three dimensional space, and each voxel having a related traffic intensity value based on historical flight data through that voxel; 	determine a probability of an encounter for a preferred flight path between a start point and an end point via one or more voxels in the three dimensional space, based on traffic intensity values of the one or more voxels along the preferred flight path; ; and 	guide an aircraft to travel along the preferred flight path responsive to selecting the preferred flight path.
47. (Currently Amended) A flight control system for controlling an aircraft system, and comprising a processor and a memory, said memory containing instructions executable by said processor, whereby said flight control system is operative to: 	analyse an intensity map relating to a three dimensional space, wherein the ; and 	guide an aircraft to travel along the preferred flight path responsive to selecting the preferred flight path.	53. Canceled. 	54. Canceled.
	55. Canceled.

Prosecution History 
Claims 1-47 of U.S. Application No. 16/462,003 filed on 05/17/2019 have been examined.
The amendment and remarks filed on 09/20/2021 have been entered and fully considered. 
The examiner’s amendment filed on 12/15/2021 has been entered and fully considered.
Claims 1, 4-5, 27-28, 44, and 47 have been amended.
Claims 53-55 have been newly added. 
Claims 53-55 have been canceled. 
Claims 1-7, 9-11, 14, 17, 25, 27-30, 37, 44, and 47 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/08/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to Arguments
In regards to the specification objection: Applicant’s arguments with respect to the abstract has been fully considered and are persuasive. The previous specification objection has been withdrawn.
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments and arguments with respect to claims 1, 44, and 47 has been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 1-7, 9-11, 14, 17, 25, 27-30, 34, 44, and 47 has been withdrawn.
In regards to rejection under 35 U.S.C. § 112 (b): Applicant’s amendments and arguments with respect to claims 4-5 and 27-28 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 112 (b) to claims 4-5 and 27-28 have been withdrawn.
In regards to rejection under 35 U.S.C. § 102(a)(2): Applicant’s amendments and arguments with respect to claim 1-7, 11, 25, 44, and 47 has been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102(a)(2) to claims 1-7, 11, 25, 44, and 47 has been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 14, 17, 27-29, and 37 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 14, 17, 27-29, and 37 have been withdrawn.

Allowable Subject Matter
Claims 1-7, 9-11, 14, 17, 25, 27-30, 37, 44, and 47 are allowed over the prior art of record.
The closest prior art of record is Levy et al. [USPGPub 2016/0140851], hereinafter referred to as Levy.	As per claims 1, 44, and 47, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious wherein the intensity map comprises an array of voxels, each voxel defining a volume in the three dimensional space, and each voxel having a related traffic intensity value based on historical flight data through that voxel; and determining a probability of an encounter for a preferred flight path between a start point and an end point via one or more voxels in the three dimensional space, based on traffic intensity values of the one or more voxels along the preferred flight path.
Claims 2-7, 9-11, 14, 17, 25, 27-30, and 37 depend from claim 1 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:	USPGPub 2018/0082897 - Provides a method of changing the fight path of an aircraft, the aircraft being one in a set of aircraft, each aircraft in the set having a flight path in accordance with a transit schedule, the transit schedule including required loaded periods and replaceable unloaded periods.	US 4,377,848 - Provides an automatic pilot apparatus, for controlling an aircraft during the execution of a maneuver to capture a predetermined altitude, utilizes an altitude control law formula and signal which define a circular fight path intercepting the predetermined altitude and which result in a normal acceleration farce on the aircraft.	US 5,408 473 - Provides a Flight Management System for aircraft whereby time- constrained flight can be achieved while maintaining predetermined input parameters selected for minimizing cost of fight, wherein arbitrary points in the flight plan can be designated as time-constraint points, and wherein fight segments can be arbitrarily selected for exclusion from any speed variation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662